1
2
                                                                            JS-6
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10
                                               )
11   KELVIN JANKINS,                           ) Case No. CV 18-520-DMG (GJSx)
                                               )
12               Plaintiff,                    )
                                               ) JUDGMENT
13               v.                            )
                                               )
14   CITY OF PASADENA, et al.,                 )
                                               )
15                              Defendants.    )
                                               )
16                                             )
17
18         On February 15, 2019, the Court granted the Motion for Summary Judgment filed
19   by Defendants City of Pasadena, Officer Jorge Salazar, Officer Justin Meeks, and Officer
20   Adam Rosen.
21         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is
22   entered on all claims in favor of Defendants City of Pasadena, Officer Jorge Salazar,
23   Officer Justin Meeks, and Officer Adam Rosen and against Plaintiff Kelvin Jankins.
24
25   DATED: February 15, 2019
26                                                            DOLLY M. GEE
27                                                    UNITED STATES DISTRICT JUDGE

28
